Citation Nr: 0826871	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected cervical spine and left wrist disabilities.

2.  Entitlement to a total rating based on based on 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1956, and subsequent service in the Connecticut National 
Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The instant issues were remanded in November 2005 for 
additional development.

In November 2006, the Board denied entitlement to service 
connection for hypertension and an acquired psychiatric 
disorder, as well as a total rating based on unemployability.  
The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Joint Motion for Remand, 
the parties indicated that the veteran did not seek to 
further his appeal regarding the claim of entitlement to 
hypertension.  The Court's February 2008 order granted the 
parties' motion with respect to the remaining issues and 
remanded the case for further consideration by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2008 Joint Motion for Remand, the parties 
agreed that remand was necessary because the opinion of the 
December 2005 VA examiner was unclear and required 
clarification.  The parties also pointed out that the Board's 
instruction to the examiner was unclear.  The parties agreed 
that on remand, the veteran should be afforded an examination 
that addressed both the service-connected left wrist and 
cervical spine disabilities and whether they contributed to 
an acquired psychiatric disorder.


The Board notes that further development and adjudication of 
the veteran's claim may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether any currently 
present psychiatric disability is related 
to his service-connected left wrist or 
cervical spine disabilities.  Upon review 
of the claims file and examination of the 
veteran, the examiner should identify all 
currently present acquired psychiatric 
disorders.  The examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any psychiatric disability is related to 
the veteran's service-connected left 
wrist or cervical spine disability (this 
includes cause or aggravation).  If so, 
the examiner should provide a discussion 
regarding the extent to which the 
service-connected disabilities contribute 
to the psychiatric disabilities, as 
opposed to the contribution of other, 
nonservice-connected disabilities.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




